AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina




                       Korey Williams
                          Plaintiff
                             v.                                            Civil Action No.      1:18-01346-JMC



                   GlaxoSmithKline LLC
                        Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of            dollars ($   ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: the Plaintiff take nothing of the Defendant and this action is dismissed.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge presiding. The court having accepted in
part the Report and Recommendation of Magistrate Judge Kaymani D. West as to the Plaintiff’s ADA claim and
granted Defendant’s motion to dismiss in its entirety.


                                                                          CLERK OF COURT
Date: January 16, 2019
                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
